Title: To John Adams from William Vernon Sr., 17 December 1778
From: Vernon, William Sr.
To: Adams, John


     
      Dear sir
      Boston 17th. Decr. 1778
     
     The foregoing of the 22nd. of Octr. is copy of my last. Being yet without any of your favors, since you left N. England gives me Pain, for many Reasons, that are too delicate to touch upon; I hope my Son, has not forfeited your friendship, by ill conduct and mis-behaviour.
     Since my last, we have lost the Brigantine Resistance that was given to Capt. Burke. She was sent out as far as Cape Cod, to look for Count de Estaings Fleet, that was expected here, after the Rhode Island expedition was given up, missing of them, he stood to the Southward, and the Third day fell in with Lord Hows Fleet, who captured him?
     We have now in this Harbour, the Continental ships, Warren, Providence, Boston, Queen of France, and the Dean, the last full Man’d and ready to sail, the Others are in great forwardness and may sail in Three Weeks, if it was possible to get Men for them, which we shall never be able to accomplish, unless some method is taken to prevent desertion, and a stopage of Private ships sailing, until our ships are Man’d, their infamous practice of seduceing our Men to leave the ships, and taking them off at an out Port, with many other base methods, will make it impossible ever to get our ships, ready to sail in Force, or Fleets, or perhaps otherwise then single ships, from whom we cannot expect any great matters; indeed it hath generally proved fatal—I wish, I hope and pray for an Embargo, upon all Private ships, whether Arm’d or Merchants ships may take Place thro’ the United States, until the Fleet is Man’d. This is the only method, that can be taken—they elude our utmost efforts at Present; and at a most enormous expence, it was truely great before you left us. But you can scarsely form an Idea of the increase and groth of the extravagancy of the People in their demands for Labour &c. Dissipation hath no bounds at present, when or where it will stop, I dare not predict.
     The ship Built at Norwich is given to Capt. Harding and call’d the Confederacy, near ready to sail, she is a fine Frigate, its said exceeds the Alliance if possible?
     
     The Trumbul remains in Connecticut River, perhaps may never be able to get out of that hole, unless Camels are built to carry her out.
     The Ranger at Portsmouth, in good forwardness. I think. Capt. Simpson will be able to get his Men for that ship very soon?
     The Two ships that were sunk in the Deleware their upper Works burn’t by the Enemy are now got up, and fitting at Phila.
     The Brigantine Genl. Gates and sloop Providence, are out upon a Cruise—thus you have a general state of remains of the Navy.
     I have taken up much of your Time in this detail. If its any satisfaction to you, I shall have pleasure in being your most Obedt. Hble. servt.
     
      Wm Vernon
     
    